DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 7-10, 13, and 14 is withdrawn in view of the newly discovered reference(s) to Busenbecker (US 2015/0352770).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reason.
Claim 8 recited the limitation “The system of claim 7, further comprising a fractionation process configured to fractionate an isotropic pitch prior to processing in the twin screw device.” It is unclear as to what particular structure is intended to be included or excluded by this claim language since the claim merely recites a process 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busenbecker (US 2015/0352770).
Regarding claims 7-9, the reference Busenbecker discloses a twin screw device with co-rotating screws (see paras. [0002]; [0003]; [0025]), wherein the co-rotating screws are formed of a cobalt-chromium or nickel-chromium-molybdenum hard alloy (see para. [0028]). Thus, the co-rotating screws taught by Busenbecker are considered to inherently include catalyst metals that retain catalytic activity when sulfided. The specification in paragraph [0042] discloses that the catalyst metals may include molybdenum or nickel. Concerning the recitations in the claims with respect the intended use of the claimed twin screw device, as no structural distinction is seen between the twin screw device taught by Busenbecker and the instantly claimed twin screw device, the twin screw device taught by Busenbecker is considered capable of performing the functions recited in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Court et al. (US 2012/0111714) in view of Busenbecker (US 2015/0352770) and Couch et al. (US 2010/0224534).
Regarding claims 7-9, the reference Court et al. discloses a system suitable for forming high carbon-containing coal tar pitch from raw coal, the system comprising a twin screw device (21) (see paras. [0017]; [0033]; [0045]; [0164]; Fig. 1). The reference Court et al., however, does not specifically disclose wherein the twin screw device comprises co-rotating screws including catalyst metals that retain catalytic activity when sulfided. The reference Busenbecker discloses a twin screw device with co-rotating 3, and HSO3Cl (see para. [0028]). It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interior metal surfaces of the twin screw device, including the co-rotating screws, of Court et al. and Busenbecker, sulfided, because, as evidenced by the reference Couch et al. (see paras. [0007]; [0009]), it is typical in the art to form a metal sulfide layer on the interior metal surface of reactor internals in applications where it is desired to inhibit metal catalyzed coking on the interior metal surfaces, thereby avoiding coke build-up and accumulation on the interior metal surfaces. 
Regarding claim 10, the reference Court et al. discloses that the system comprises an extrusion die (71) disposed at an outlet of the twin screw device (see para. [0146]; Fig. 1).
Regarding claim 13, the reference Court et al. discloses that the system comprises a co-feed including at least one of a specialized solvent, a catalyst, and a promotor (see Abstract; paras. [0022]; [0043]).
3, and HSO3Cl (see para. [0028]). It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interior metal surfaces of the twin screw device, including the co-rotating screws, of Court et al. and Busenbecker, sulfided, because, as evidenced by the reference Couch et al. (see paras. [0007]; [0009]), it is typical in the art to form a metal sulfide layer on the interior metal surface of reactor internals in applications where it is desired to inhibit metal 
Regarding claim 17, the reference Court et al. discloses the system, wherein the at least a portion of the serially connected system comprises an inert gas environment (see paras. [0140]; [0147] - [0148]; Fig. 1).
Regarding claim 18, the reference Court et al. discloses the system, wherein the inert gas environment includes at least one of an inlet and an outlet of the twin screw device (see paras. [0140]; [0147] - [0148]; Fig. 1).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Court et al. in view of Busenbecker and Couch et al. as applied to claim 10 above, and further in view of Scahill (see US 2012/0266529).
Regarding claims 11 and 12, the references Court et al., Busenbecker, and Couch et al. do not specifically teach that the system further comprises a filtration system coupled to the extrusion die, and wherein the filtration system comprises at least one of a mechanical filter and a centrifuge. However, as evidenced by the reference Scahill (see paras. [0023]; [0024]; [0029]; Fig. 1), it is typical in the art to arrange a filtration system (30) downstream of a screw auger reactor (10) to facilitate separation and removal of char fines from pyrolytic vapors produced in the screw auger reactor. The reference Scahill further discloses that the filtration system (30) may comprise at least one of a mechanical filter and a centrifuge (see para. [0029]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange a filtration system as taught by Scahill downstream of the twin screw device of Court et al., as modified in view of the teachings of Busenbecker, .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Court et al. in view of Busenbecker and Couch et al. as applied to claim 13 above, and further in view of Targett et al. (see US 2017/0198221).
Regarding claim 14, the references Court et al., Busenbecker, and Couch et al. do not teach the system comprising a co-feed including a promotor wherein the promotor comprises at least one of a graphite, a graphene, a mesophase pitch, and an isotropic pitch. The reference Targett et al. teaches a system and process for upgrading a solid carbonaceous material involving heating the solid carbonaceous material in the presence of a catalyst under partial pyrolysis conditions to convert the solid carbonaceous materials into a gaseous product, a liquid product, and/or an upgraded solid product (see Abstract; paras. [0002]; [0009]). The reference Targett et al. further teaches that the catalyst may include a graphite or a graphene (see para. [0069]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a co-feed comprising a graphite or a graphene to the system of Court et al. as a promotor and/or a catalyst to produce an upgraded solid carbonaceous product as taught by Targett et al. (see Abstract; paras. [0002]; [0009]).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774